Exhibit 10.2
 
Independent Contractor Agreement
 


 
THIS AGREEMENT is entered into on this 27th day of August 2014 (the “Effective
Date”) by and between Drone Aviation Holding Corp., a Nevada corporation, with
its principal place of business located at 11653 Central Parkway, Jacksonville,
FL 32224,  ("Drone") and ______________, (Contractor”).
 
Recitals
 
WHEREAS, Drone is engaged in the business of providing critical aerial and
land-based surveillance and communications solutions to government and
commercial customers, and
 
WHEREAS, Drone desires to engage Contractor, and Contractor desires to accept
the engagement, as more fully described in this Agreement, to perform services
for Drone as an independent contractor.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, the parties agree as follows:
 
1.         Engagement:  Drone hereby engages Contractor and Contractor promises
and agrees to hold himself available at mutually convenient times to perform the
services for Drone set forth in Section 2 herein (the “Services”).  The parties
expressly acknowledge and agree that it is not practical to describe or attempt
to describe every service that may be requested by Drone during the term of this
Agreement, but to the extent the Services requested are reasonably related to
and contemplated within the general scope of the Services described below, the
Contractor shall in good faith, and to the best of his ability, perform such
services on the terms and conditions set forth in this Agreement.  During the
Term, the Contractor shall not be obligated hereunder to devote in excess of the
equivalent of two business days during each calendar quarter to the engagement
hereunder.
 
2.         Services Description:  Contractor will sit on the Drone Aviation
Advisory Board and provide ongoing guidance to Drone accordingly.  Contractor
will use his skills and expertise to assist Drone in various areas applicable to
the business and operations of Drone.
 
3.         Term:  The term of this Agreement shall be deemed effective on the
Effective Date and shall continue until August 27, 2015 (the “Expiration
Date”).  The Agreement shall expire and terminate automatically without further
notice on the Expiration Date.
 
4.         Compensation: As compensation for the Services performed by
Contractor during the term of this Agreement, Drone shall compensate Contractor
as follows:
 
Stock Compensation:  Drone shall issue Contractor ____________ shares of Drone’s
common stock, par value $0.0001 per (the “Consulting Shares”), which shall vest
in full twelve (12) months from the Effective Date.  Stock shall be issued in
compliance with all rules and regulations of the Securities and Exchange
Commission (the “SEC”).   In the event this Agreement is terminated prior to the
Expiration Date pursuant to Section 7 herein, a pro rata portion of the
Consulting Shares shall vest in full, calculated based on a twelve month vesting
schedule.
 
Contractor will provide a completed IRS Form W-9 to Drone.
 
5.           Representations and Warranties of Contractor: Contractor
understands that the Consulting Shares are being issued to it in reliance upon
the exemptions provided in the Securities Act of 1933 (the “Securities Act”)
and/or Regulation D thereunder.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
(a)           Contractor has received, read carefully and understands the SEC
filings of Drone and has consulted its own attorney, accountant and/or
investment advisor with respect to the ownership of the Consulting Shares and
its suitability for Contractor. Contractor represents and warrants that he has
carefully reviewed and understood the information contained in such documents.


(b)           Contractor is an “accredited investor,” within the meaning given
to such term in Regulation D under the Securities Act.


(c)           Contractor understands and acknowledges that (i) Contractor must
bear the economic risk of its investment in the Consulting Shares; (ii) the
Consulting Shares have not been registered under the Securities Act or any U.S.
state securities laws and are being offered and sold in reliance upon exemptions
provided in the Securities Act and U.S. state and securities laws for
transactions not involving any public offering and, therefore, cannot be resold
or transferred unless they are subsequently registered under the Securities Act
and applicable U.S. state and securities laws or unless an exemption from such
registration is available; (iii) Contractor is purchasing the Consulting Shares
for investment purposes only for the account of Contractor and not with any view
toward a resale or distribution thereof; (iv) Contractor has no contract,
undertaking, agreement or arrangement with any person to sell, transfer or
pledge to such person or anyone else any of the Consulting Shares or any part
thereof, and Contractor has no present plans to enter into any such contract,
undertaking, agreement or arrangement; (v) Drone does not have any obligation or
intention to register the Consulting Shares for sale under the Securities Act or
any U.S. state or securities laws; and (vi) Contractor has no right to require
the registration of the Consulting Shares under the Securities Act or U.S. state
or securities laws or other applicable securities regulations.


(d)           Contractor is knowledgeable and experienced in evaluating
investments and experienced in financial and business matters and is capable of
evaluating the merits and risks of investing in the Consulting Shares.
Contractor has evaluated the risks of investing in the Consulting Shares, and
has determined that the Consulting Shares are a suitable investment for
Contractor. In evaluating the suitability of an investment in Drone, Contractor
has not relied upon any representations, warranties or other information
(whether oral or written) from Drone, any of its respective officers or
employees or any of its respective affiliates and, instead, has relied upon
independent investigations made by Contractor or representative(s) of the
Contractor.


(e)           Contractor can bear the economic risk of this investment and can
afford a complete loss of his investment. The aggregate amount of the
investments of Contractor in, and its commitments to, all similar investments
that are illiquid is reasonable in relation to his net worth.


(f)           Drone has made available to Contractor, during the course of this
transaction and prior to the purchase of any of the Consulting Shares, the
opportunity to ask questions of and receive answers from Drone concerning the
company and to obtain any additional information necessary to verify information
contained in the referenced Drone SEC filings or otherwise relating to the
financial data and business of Drone, to the extent that Drone possesses such
information or can acquire it without unreasonable effort or expense, and all
such questions, if asked, have been answered satisfactorily to Contractor and
all such documents, if examined, have been found to be fully satisfactory.


(g)           Contractor is aware and acknowledges that (i) Drone has a short
operating history with substantial losses incurred; (ii) the Consulting Shares
involve a substantial degree of risk of loss; (iii) Contractor, in making this
investment, is relying, if at all, solely upon the advice of such Contractor’s
personal tax advisor with respect to the tax aspects of an investment in the
Consulting Shares; and (iv) because there are substantial restrictions on the
transferability of the Consulting Shares it may not be possible for Contractor
to liquidate such Contractor’s investment readily in any event, including in
case of an emergency.


(h)              Contractor maintains his domicile, and is not merely a
transient or temporary resident, at the residence address shown in Section 16
below.


6.         Expenses: Drone shall reimburse Contractor for reasonable and
necessary out-of-pocket expenses incurred by Contractor in the performance of
this Agreement. All business-related expenses must be pre-approved by
Drone.  Travel, lodging and rental car expenses will be paid by Drone pursuant
to Drone’s current Travel Expense Policy, as amended from time to time.
 
7.         Termination:  This Agreement may be terminated at any time by either
party with or without cause upon five (5) days prior written notice; or upon the
death, disability or incapacity of the Contractor.
 
8.         Independent Contractor:  It is expressly agreed that Contractor is
acting as an independent contractor in performing Services hereunder.  Drone
shall carry no workmen's compensation insurance or any health, accident or
disability insurance to cover Contractor.  Drone shall not pay any contributions
to Social Security, unemployment insurance, federal or state withholding taxes,
nor provide any other contributions or benefits that might be expected in an
employer-employee relationship.  Contractor shall be solely responsible and
liable for reporting and paying all federal and state income or other taxes
applicable to the Contractor’s compensation under this Agreement, and Drone will
provide Contractor with an IRS Form 1099 at the end of each calendar year in
which compensation is paid to Contractor.  It is further understood and
expressly agreed by Contractor that he has no right or authority to incur
expenses, obligations or liabilities in the name of or binding on Drone, and he
shall not represent to third parties that he has any relationship (e.g.,
employer-employee or principal-agent) with Drone other than the independent
contractor arrangement set forth in this Agreement.
 
9.  Transfer of Inventions.  Contractor agrees that any ideas, inventions,
improvements, discoveries, and other creative works and works of authorship,
whether or not patentable or copyrightable, which are made, conceived, or
reduced to practice by Contractor during and as a result of Contractor’s
services as an advisor, and which relate to the technology, services or products
upon which Contractor has rendered services to Drone, shall be the sole property
of Drone.  Accordingly, Contractor agrees, at Drone’s cost and expense, to
assign such inventions or discoveries to Drone and to cooperate with Drone in
obtaining suitable patent protection.
 
10.         Indemnification:  Drone hereby agrees to indemnify and hold harmless
Contractor and Contractor’s employees, associates, or agents harmless from,
against and in respect of, the full amount of any and all liabilities, damages,
claims, deficiencies, fines, assessments, losses,, costs and
expenses, including, without limitation, reasonable fees and disbursements of
counsel (“Losses”), arising from, in connection with, or incident to performance
of the Services under this Agreement, except to the extent that such Losses
result from the gross negligence or intentional misconduct of Contractor or
Contractor's employees, associates, or agents. Contractor shall indemnify and
hold Drone harmless from any and all Losses arising out of Contractor’s breach
of any of his representations, promises or warranties set forth in this
Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
11.         Non-Disclosure of Information:  Contractor shall not disclose or
appropriate to his own use, or to the use of any third party, at any time during
or one year subsequent to the term of this Agreement, any proprietary, secret or
confidential information of Drone or any of its affiliated companies.  Examples
of Drone’s confidential information that may be disclosed to the Contractor
include but are not limited to: information pertaining to products, product
development, research, marketing information, customer lists, processes, prices,
profits, contract terms, future projects, and any information that is not in the
public domain or is not readily available to the public.  Exceptions to this
duty of non-disclosure extend to information that is in the public domain, or
exceptions granted with Drone’s prior written consent.
 
12.         Reporting:  During the term of this Agreement, and any extensions
hereof, it is the intent of Drone that Contractor's primary reporting
responsibility shall be to General Wayne P. Jackson, Chairman, or his designee.
 
13.         Representations:  Contractor represents that he is not subject to
any confidentiality agreements, non-compete obligations, or any other
restriction that might impair his ability to perform the duties generally
described in this Agreement.
 
14.         Assignment:  This Agreement is for the personal services of the
Contractor and is entered into in reliance upon and in consideration of the
singular personal skill, background, and qualifications of
Contractor.  Contractor shall therefore not voluntarily or by operation of law
assign or otherwise transfer the obligations incurred on his part pursuant to
the terms of this Agreement without the prior written consent of Drone.  Any
attempted assignment or transfer by Contractor of his obligations without such
consent shall be void.
 
15.         Modification of Agreement:  This Agreement may be modified by the
parties hereto only by a written supplemental agreement executed by both
parties.
 
16.         Notice:  Any notice required or permitted to be given hereunder
shall be sufficient if given in writing, and sent by express delivery service,
e.g. Federal Express or UPS, or by registered or certified mail, postage
prepaid, addressed as follows:
 


 

 
 
If to Drone:
 
 
If to the Contractor:
         
Drone Aviation Holding Corp.
Attn: Felicia Hess; CEO
11653 Central Parkway
Jacksonville, FL 32224
 
 
 
 
____________________
____________________.
____________________
 
 
 
 



or to such other address as the parties hereto may specify, in writing, from
time to time.  Written notice given as provided in this paragraph shall be
deemed received by the other party two business days after the date the mail is
stamped registered or certified and deposited in the mail, or deposited with an
express delivery service.
 
17.         Waiver of Breach: The waiver by either party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
18.         Governing Law:  This Agreement has been executed and delivered in
Miami Dade County in the State of Florida, and its interpretation, validity and
performance shall be construed and enforced in accordance with the laws of the
State of Florida.  Venue for any proceeding to interpret, construe or enforce
this Agreement shall be Miami Dade County, Florida whether such proceeding is in
a court of competent jurisdiction or pursuant to mediation or arbitration
proceedings, if the parties mutually agree to proceed with alternative dispute
resolution proceedings.
 
19.         Severability: In the event any provision of this Agreement, or any
part of any provision of this Agreement shall be void or unenforceable, then
such provision shall be stricken and of no force and effect.  However, unless
the stricken provisions go to the essence of the contract or the considerations
bargained for by the parties, the remaining provisions of the Agreement shall
remain in full force and effect.
 
20.         Duty of Good Faith:  During the term of this Agreement, and for the
duration of any continuing obligations following the expiration or termination
of this Agreement, Contractor shall perform the duties and obligations set forth
in this Agreement diligently, fairly and in good faith, and shall cooperate in
every respect with Drone.  Contractor shall not engage in any acts or conduct
that conflicts with the performance or intent of this Agreement, or that in
Drone’s judgment reflects unfavorably upon Drone, its business, products or
services, or any of its directors, officers, employees, agents, or
representatives.  During the term of this Agreement and for a period of twelve
months following the expiration or termination of this Agreement neither Drone
nor Contractor shall make nor permit others to attribute to such party comments,
statements or remarks that are disparaging or adverse to the other party, its
business, products or services, or any of its directors, officers, employees,
agents or representatives.
 
21.         Entire Agreement:  This Agreement constitutes the entire agreement
between the parties and contains all the terms, conditions, understandings and
agreements between the parties, and supersedes any and all oral statements,
representations, negotiations, understandings or agreements between the parties
concerning the subject matter of this Agreement.
 


 
3

--------------------------------------------------------------------------------

 
 


 
This Agreement when signed and dated by both parties shall be deemed to be made,
accepted and delivered as of the date signed below.
 


 
CONTRACTOR:
 


 
____________________________                                                                                     Date:   August
27, 2014
 


 


 


 
DRONE AVIATION HOLDING CORP.:
 


 
____________________________                                                                                     Date:  August
27, 2014
 
Name: Felicia Hess
 
Title:   Chief Executive Officer
 


 


 
4

 

